Name: 81/641/EEC: Commission Decision of 24 July 1981 amending for the sixth time Decision 78/360/EEC authorizing several Member States to sell butter at a reduced price in the form of concentrated butter
 Type: Decision_ENTSCHEID
 Subject Matter: foodstuff;  processed agricultural produce;  Europe;  marketing;  trade policy
 Date Published: 1981-08-15

 Avis juridique important|31981D064181/641/EEC: Commission Decision of 24 July 1981 amending for the sixth time Decision 78/360/EEC authorizing several Member States to sell butter at a reduced price in the form of concentrated butter Official Journal L 231 , 15/08/1981 P. 0039 - 0039COMMISSION DECISION of 24 July 1981 amending for the sixth time Decision 78/360/EEC authorizing several Member States to sell butter at a reduced price in the form of concentrated butter (Only the German text is authentic) (81/641/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (1), as last amended by the Act of Accession of Greece, and in particular Article 6 (7) thereof, Having regard to Council Regulation (EEC) No 985/68 of 15 July 1968 laying down general rules for intervention on the market in butter and cream (2), as last amended by the Act of Accession of Greece, and in particular Article 7a thereof, Whereas Commission Regulation (EEC) No 649/78 (3), as last amended by Regulation (EEC) No 3474/80 (4), provides that the Member States may be authorized to sell butter at a reduced price from public storage or to grant aid in respect of butter from private storage for the purpose of its release for direct consumption as concentrated butter; Whereas several Member States were authorized by Commission Decision 78/360/EEC (5), as last amended by Decision 81/125/EEC (6), to sell butter at a reduced price in the form of concentrated butter ; whereas the Federal Republic of Germany has requested authorization to sell a further quantity of 1 250 tonnes of butter in order to continue the operation ; whereas the said Member State is in a position to guarantee that the butter in question will reach its prescribed destination ; whereas it is necessary to accede to this request, and accordingly to amend the said Decision; Whereas the measures provided for in this Decision are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 In Article 1 (2) of Decision 78/360/EEC, the quantity of 15 000 tonnes shown for the Federal Republic of Germany is replaced by the quantity of 16 250 tonnes. Article 2 This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 24 July 1981. For the Commission The President Gaston THORN (1) OJ No L 148, 28.6.1968, p. 13. (2) OJ No L 169, 18.7.1968, p. 1. (3) OJ No L 86, 1.4.1978, p. 33. (4) OJ No L 363, 31.12.1980, p. 50. (5) OJ No L 103, 15.4.1978, p. 35. (6) OJ No L 67, 12.3.1981, p. 35.